 

Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 1of11

Douglas W. Bailey #7-5102

BAILEY |STOCK| HARMON } COTTAM | LOPEZ Lip
6234 Yellowstone Road

Chéyenne, WY 82009

307-638-7745

Dous@Performance-Law.com

IN THE DISTRICT COURT, FIRST JUDICIAL DISTRICT

LARAMIE COUNTY, WYOMING

 

GREGORY SOWIN

Plaintiff | _— Gise No. JAY-48
; FILED

 

 

 

 

MENARD, INC., dba MENARDS JUN 25 2021
SANCHEZ
Defendant CLERIC OE TE DISTRICT COURT.
COMPLAINT

For his claims of relief against Defendant, Plaintiff, Gregory Sowin, alleges the

following:

PARTIES, JURISDICTION, AND VENUE
1. Plaintiff is Gregory Sowin residing in Laramie County, Wyoming.
2. Defendant is Menard, Inc. dba Menards, with its principal office or place of business

in Eau Claire County, Wisconsin.

Go

Menards owns and operates a Menards store in Cheyenne, Laramie County,
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 2 of 11

Wyoming.

This Court has personal jurisdiction over Defendant.
The amount in controversy is sufficient to invoke the general subject matter |
jurisdiction of this Court.

Venue is proper in this Court because the primary facts that give rise to this

Complaint occurted in the Menards store in Laramie County, Wyoming.

FACTS

There ate various retail industry standards pertaining to the safe stocking of shelves
to prevent items from falling and injuting customers, There ate also shelf and rack
accessoties to protect against loose or poorly stocked items.

On August 11, 2019, Defendant Menards or its employees, acting within the scope
of their employment, did not follow these standatds while stocking shelves with
vatious pipe fittings.

Also on August 11, 2019, Plaintiff Greg Sowin was shopping at Defendant Menards
at 4355 Windmill Road in Cheyenne, Wyoming. As he was looking at fittings on a
low shelf for a construction project, a latge pipe fitting weighing about 7-12 pounds
fell from about ten feet above and landed on Grep’s back, knocking him face-first to

the floor. Another fitting then fell on the first fitting, which was still on Greg’s back,
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 3 of 11

10.

11.

12,

13.

14.

15,

16.

breaking the entry hub off the fitting.

The fittings that fell were the fittings that were impropetly stacked by Menards or
Menards employees acting within the scope of their employment.

Two female Menards employees entered the aisle after the fittings fell. One of them
stated, “wow, we just inventoried those parts.” One of them then went to retrieve
the parts, which were broken on the floot.

The two employees then took Greg to the front of the store to fill out an incident
report. While filling out the report, another employee asked to see the surveillance
footage.

Plaintiff has not seen this footage.

After filling out the incident report, Greg painfully limped back to his car and went
home, hoping he had just been bruised up and would recover in a few days.

A few days after this incident, the manager of Menards at the time, who recognized
Greg as a frequent customer, approached Greg and said he’d seen the incident report.
He then apologized for what happened and told him Menards would do what it could
to make things right. Greg contacted Menards, but they made no attempt to “make
things tight” as promised.

Greg Sowin has had no injuties to his back before this incident and no issues with

back pain or function. In fact, Greg was a very active construction contractor and

 
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 4 of 11

17.

18.

19.

20,

21.

22.

23.

extremely handy around the house and on roofs or scaffolding. He and his wife,
Barbara, had moved from Wisconsin to Wyoming in May of 2018 so Greg could
build a cabin on land they’ve owned on Elk Mountain for several years.
Unfortunately, since the August 11, 2019 incident at Menards, that is no longer the
case. Greg has been in serious pain since that day forward.

The pipe fittings that were negligently stacked by Menards employees and
subsequently fell on top of Gteg have caused injuties, including disc bulging
throughout the lumbar (from L2-S1) and thoracic spine, most pronounced at L5-S1
with right foraminal narrowing and right-sided sciatica.

Gteg has undergone consetvative management of his injuties, including physical
therapy, medication, and vatious injections, with little relief of the pain and
symptoms.

Providers at Wyoming Spine & Neurosurgery anticipate that an L5-S1 discectomy is
probable.

Greg has been permanently injured by the negligence of Menatds employees.

The pain and limitations caused by Greg’s injuries have impacted his ability to live
life as he used to, including his ability to engage in activities of daily living.

The effect this injury at Menards has had on Greg’s life has been significant. As noted

above, Greg and his wife came to Cheyenne to build a cabin in the mountains. The
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 5of11

24.

a5.

26,

27,

28.

29,

exterior was supposed to have been complete in the fall of 2020. Greg can only work
in short increments if he works at all due to pain he never had before this incident.
Greg has a constant dull and achy pain radiating from his low back through his right
buttocks, and into his left buttocks when the pain is mote severe and sharp.

Grep’s pain is likely to last the rest of Greg’s life, and will probably get worse over
time.

The pain interferes with Greg’s home life, his ability to help around the house, and
his dream of building a cabin for him and his wife on Elk Mountain — not to mention
the hiking, fishing, and camping he and his wife planned on once the cabin was built.
Greg is not completely non-functional, but he must push through pain and cuttail
activities and responsibilities to live his life.

Greg Sowin has sustained economic and non-economic damages as a result of
Menards employees’ negligence, including but not limited to, past and probable
future medical expenses; past pain, suffering, and emotional distress; future pain,
suffering, and emotional distress; past loss of enjoyment of life; probable future loss
of enjoyment of life; and permanent disability.

Greg is 62 years old, with a life expectancy of another 20 years.

 
 

Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 6 of 11

30.

31.

32.

33.

34.

FIRST CLAIM FOR RELIEF:
NEGLIGENCE

Plaintiff incorporates the allegations above into this claim.
Menards and its employees have a duty to act reasonably under the circumstances,
including a duty to stack products in a reasonably safe manner so they don’t pose a
danger to customers, or to use reasonably safe shelving and accessories so that
products don’t pose a danger to customers.
Menards or its employees acting within the scope of employment breached their duty
by stacking pipe fittings in an unsafe manner, using unsafe shelving, ot not using
accessories to mitigate against unsafe shelving, or otherwise acting unreasonably
under the circumstances.
The breach actually and proximately caused injuries to Plaintiff.
Consequently, Plaintiff has suffered economic and non-economic losses, to be

specifically proven at trial.

SECOND CLAIM FOR RELIEF:

VICARIOUS LIABILITY

35. Plaintiff incorporates the allegations above into this claim.

 
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 7 of 11

36. Menards is legally responsible for the negligence of its employees acting within the
scope of employment.

37. The Menards employees who stacked pipe fittings unsafely and not in accordance with
industty standatds were acting within the scope of their employment.

38. Thus, Menards is responsible for the negligence of its employees who stacked the pipe

fittings.

REQUEST FOR RELIEF

_ WHEREFORE, Plaintiff requests this Court to grant the following:
1. Judgment against Defendants for:
a. special damages in an amount consistent with the allegations contained herein
and to be proven at trial;
b. general damages in an amount consistent with the allegations contained
herein and to be proven at trial; and
c. attorney fees, costs, and interest, in an amount to be proven at trial; and

2. Any other relief the Court deems appropriate.

DATED June 23, 2021.

BAILEY |STOCK| HARMON | COTTAM | LOPEZ Lip

Tifa Te
Douglas W. Bailey ()

7
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 8 of 11

 

CSC

 

null / ALL
= = Transmittal Number: 23413146
Notice of Service of Process Date Processed: 06/29/2021
Primary Contact: Ashley Aubart
Menard, Inc.

5101 Menard Dr
Eau Claire, WI 54703-9604

Electronic copy provided to: Andrew Akey
Meghan Olson

 

Entity: Menard, Inc.
Entity ID Number 0033810
Entity Served: Menard, Inc.
Title of Action: Gregory Sowin vs. Menard, Inc. dba Menards
Document(s) Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Laramie County District Court, WY
Case/Reference No: 194-968
Jurisdiction Served: Wyoming
Date Served on CSC: 06/28/2021
Answer or Appearance Due: 20 Days
Originally Served On: CSC
How Served: Personal Service
Sender Information: Douglas W. Bailey

307-638-7745

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
_ 251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

EXHIBIT

eee

 
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 9of11

Douglas W. Bailey #7-5102

BAILEY | STOCK | HARMON | COTTAM | LOPEZ LLP
6234 Yellowstone Road

P.O. Box 1557

Cheyenne, WY 82003

307-638-7745

IN THE DISTRICT COURT FOR THE FIRST JUDICIAL DISTRICT

STATE OF WYOMING, COUNTY OF LARAMIE

 

 

GREGORY SOWIN, ‘ )
)
Plaintiff, )
) .
VS. ) Case No. \4u - q { oD
)
MENARD, INC., dba MENARDS, )
)
Defendant. )
)
SUMMONS
Menard, Inc.

c/o Corporation Service Company
1821 Logan Ave.
Cheyenne, WY 82001

YOU ARE HEREBY SUMMONED and required to file with the Clerk and serve upon the
Plaintiff's attorney an answer to the Complaint which is herewith served upon you, within 20 days
after service of this Summons upon you, exclusive of the date of service. (If service upon you is
made outside of the State of Wyoming, you are required to file and serve your answer to the
Complaint within 30 days after service of this Summons upon you, exclusive of the date of
service.) Ifyou fail to do so, judgment by default will be taken against you for the relief demanded
in the Complaint.

Dated this DA day of , 2021.

(Seal of District Court)

 

 
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 10 of 11

Te ICP
Attorney igf Plaintiff XO
Douglas W. Bail
6234 Yellowstone Road
P. O. Box 1557

Cheyenne, Wyoming 82003
307-638-7745
Case 0:21-cv-00131-NDF Document 1-1 Filed 07/12/21 Page 11 of 11

Douglas W. Bailey #7-5102

BAILEY | STOCK | HARMON | COTTAM | LOPEZ LLP
6234 Yellowstone Road

P.O. Box 1557

Cheyenne, WY 82003

307-638-7745

IN THE DISTRICT COURT FOR THE FIRST JUDICIAL eee] L E I

‘STATE OF WYOMING, COUNTY OF LARAMIE

 

JUN 25 2021
DIANE SANCHEZ
GREGORY SOWIN, CLERK OF THE DISTRICT COURT.
Plaintiff, )
) .
vs. . ) Case No. 44 4 le
)
MENARD, INC., dba MENARDS )
)
Defendant. )
)
PRECIPE FOR SUMMONS

 

The Clerk of the above-named Court will issue a Summons for service of the Complaint
on the following persons, viz.

Menard, Inc.

c/o Corporation Service Company
1821 Logan Ave.

Cheyenne, WY 82001

Dated this-XG dayof Jus7? __, 2021.

BAILEY | STOCK | HARMON | COTTAM | LOPEZ LLP

Thee Te?
Douglas W. Bailey AW
6234 Yellowstone Road

P. O. Box 1557

Cheyenne, WY 82003
307-638-774
